                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

ROSEMARY COOK,

                      Plaintiff,                                  8:18CV237

       v.
                                                                ORDER TO
WAL-MART STORES, INC.,                                         SHOW CAUSE

                      Defendant.


       Pending before the Court is defendant Wal-Mart Stores, Inc.’s (“Walmart”) Motion
for Summary Judgment (Filing No. 22). Plaintiff Rosemary Cook (“Cook”) has not filed
a response to this motion, and the deadline has passed. The Court orders Cook to show
cause on or by July 16, 2019, why summary judgment should not be entered in Walmart’s
favor. Failure to respond may result in dismissal of this case without further notice.

       IT IS SO ORDERED.

       Dated this 2nd day of July 2019.

                                                 BY THE COURT:



                                                 Robert F. Rossiter, Jr.
                                                 United States District Judge
